DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 U.S.C. 112(f) claim interpretation related to claims 2 and 17 has been withdrawn as a result of the amendments of claims 2 and 17.
Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112(a) rejections related to claims 2-3, 6, 10-12, and 16 have been withdrawn as a result of the amendments of claims 2-3, 6, 10-12, and 16.
Claim Rejections - 35 USC § 112(b)
35 U.S.C. 112(b) rejections related to claims 2-3, 6, 10-12, and 16 have been withdrawn as a result of the amendments of claims 2-3, 6, 10-12, and 16.
Claim Rejections - 35 USC § 102
35 U.S.C. 102 rejections related to claims 1, 4-6, 8 -9, 12-14, and 16-18 have been withdrawn as a result of the amendments of claims 1, 4, 6 8 -9, 12-14, 16-18, and the cancellation of claim 5.
Claim Rejections - 35 USC § 103
The 35 U.S.C. 103 rejection related to claim 19 has been withdrawn as a result of the cancellation of claim 19.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Osagawa (US10343578B2)(hereinafter “Osagawa”).
With respect to claim 1 and similarly 9, Kean discloses:
A system, comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving data associated with a discharge of material from an autonomous hauling truck (Kean ¶44 “When the operator actuates the switch 136, it may activate an automated or semi-automated ejection mode for the ADT 100 in which the ejector 116 unloads the material in the bin 110.”; Kean ¶49 “FIG. 2 illustrates a flowchart of a control system 200 that the controller 138 may execute in order to spread material at an unloading area based on a target thickness. In step 202, the controller 138 receives a target thickness. The controller 138 may set this thickness based on a target parameter received indicative of such a thickness, such as a signal received from the monitor 132”; Kean ¶55 “the effective height of the material in the bin 110 is stored in the controller 138”; Kean ¶85 “alternate control systems could perceive the fill level and profile of material in the bin 110.”) 
determining a discharge rate of the material based at least in part on the data  (Kean ¶53 “In order to the determine the controlled speed of the ADT 100 for step 208, the controller 138 determines the speed of the ejector 116 based on the ejection command received in step 206, correlates that speed with an ejection rate, and determines the controlled speed based on that ejection rate and the target thickness.”; Kean ¶57 “correlation between the speed of the ejector 116 and the thickness of the material unloaded”;  Kean ¶55 “The controller 138 can next correlate the speed of the ejector 116 with an ejection rate of material out of the bin 110. There are multiple approaches to determining this correlation… the effective height of the material in the bin 110 is stored in the controller 138 and multiplied by the speed of the ejector 116 to arrive at an ejection rate. These effective cross-sectional areas and effective heights can also be adjusted to account for incomplete loads. For example, the weight of the payload may be sensed and compared to a default weight when the bin 110 is full, and then the effective cross-sectional area and effective height can be adjusted accordingly such that a 75% full bin 110 results in 75% of the effective cross-sectional area or 75% of the effective height. As another example, the weight of the payload and the estimated material density may be utilized to estimate the volume of the load in the bin 110. As another example, an optical, radio, or other sensor may be configured to observe the interior of the bin 110 and estimate the volume, height, and/or distribution of material within the bin 110. As another example, empirical, modeled, or calculated data on the material ejection rates for various speeds of the ejector 116 may be gathered and used, such as in a look-up table, to correlate the ejection rate with a speed of the ejector 116. As yet another example, the material flowing out the back of the bin 110 may be directly sensed, such as by an optical, radio, or other sensor, and this material flow rate may be used to control the speed of the ejector 116 or the vehicle 100.”; Kean ¶85 “alternate control systems could perceive the fill level and profile of material in the bin 110. In such alternate systems, this perceived profile can be used to adjust the ejector speed throughout the travel of the actuator 118 so as to achieve the targeted material flow rate out of the bin 110. As one example, a volumetric measurement system such as LIDAR system mounted to the ADT 100 could repeatedly scan the material within the bin 110 with a laser and produce a total volumetric measurement or provide a three-dimensional map of the material (e.g., a RADAR system could be used as an alternate). The rate of change of a total volumetric measurement could be used to detern1ine the current rate at which material is being ejected from the ADT 100, and this rate of change could be used in a feedback loop to adjust the speed of the ejector 116 (i.e., volume at time 1 can be compared to volume at time 2 to determine material flow rate). The three-dimensional map of the material could be used to predict the material flow for the next unit of movement of the ejector 116”)
determining an engine speed and a hydraulic valve position associated with the discharge rate; (Kean ¶45 “Controller 138 may control the electro-hydraulic valve 120 to control the flow of hydraulic fluid from the hydraulic pump 122 to the actuator 118, and thereby control the speed of the ejector 116. Controller 138 may receive signals indicative of parameters of the engine 124, such as those relating to rotational speed ( speed), torque, and power, and may control certain aspects of the operation of the engine 124, such as rotational speed, torque, and power.”; Kean ¶53 “In order to the determine the controlled speed of the ADT 100 for step 208, the controller 138 determines the speed of the ejector 116 based on the ejection command received in step 206, correlates that speed with an ejection rate, and determines the controlled speed based on that ejection rate and the target thickness.”; Kean ¶54 “The speed of the ejector 116 is dependent on a number of factors , including the flow rate of hydraulic fluid into the actuator 118 (which in turn depends on the state of the electro-hydraulic valve”)
 and causing the autonomous hauling truck to discharge the material at the discharge rate based at least in part on the engine speed and the hydraulic valve position. (Kean ¶8 “According to another aspect of the present disclosure, the method may include controlling, with the controller, in the ejection mode, a hydraulic valve to provide a hydraulic flow rate to a hydraulic actuator connected to then ejector in order to actuate the ejector at the speed of the ejector.”; Kean ¶50 “The controller 138 then controls the speed of the ejector 116, via the electro-hydraulic valve 120, based on the received ejection command”; Kean ¶51 “The controller 138 performs step 208 next by controlling the speed of the ADT (to a control speed) based on… the ejection command… may control the speed of the ADT 100 by… a speed… of the engine… As an alternative speed control, the controller 138 may directly set the speed of the engine.. and leaving the operator to control just the speed of the ejector; Kean ¶56 “speed of the ejector 116 is dependent on the speed of the engine 124. For example, the speed of the ejector 116 may increase as the rotational speed of the hydraulic pump 122 increases along with the speed of the engine 124. This dependency can be addressed in multiple ways.”)
Kean fails to explicitly disclose:
Wherein the hauling truck has an inclinable bed carrying the material
Wherein the data for determining a discharge rate also includes a non-zero angle of incline of the inclinable bed for the discharge of the material from the inclinable bed, as well as a capacity of a crusher receiving the material from the autonomous hauling truck; 
Wherein the determination of an engine speed and a hydraulic valve position associated with a discharge rate is based on an inclinable bed
Wherein the autonomous vehicle causally discharges the material at a non-zero angle of incline based also in part on a capacity of a crusher
However, Osagawa, from the same field of endeavor, discloses:
Wherein the hauling truck has an inclinable bed carrying the material;  (Osawaga Fig. 1, “P1”, “P2”; Osagawa column 7, lines 23-28 “reference position P1 where the vessel 22 is seated on the vehicle body frame… raised position P2 set in a range in which the vessel 22 can be raised”)
Wherein the data associated with a discharge rate also includes a non-zero angle of incline of the inclinable bed for the discharge of the material from the inclinable bed, (Osagawa column 5 lines 64-67 and column 6 lines 1-20 “The arithmetic processing device 41 has a signal reception unit 411, a vessel control unit 412, and a changing unit 413. The signal reception unit 411 receives a rising command signal output from the crusher CR. The rising command signal is a signal to cause the dump truck 2 including the vessel 22 to start the rising action of the vessel 22. The vessel control unit 412 controls the rising action of the vessel 22 when the signal reception unit 411 receives the rising command signal. In the present embodiment, the vessel control unit 412 acquires the vessel control data and controls the rising action of the vessel 22 based on the acquired vessel control data. In this case, the vessel control unit 412 transmits a vessel driving signal to control the rising action of the vessel 22 to the vessel rising and lowering driving device 30. The vessel control unit 412 uses a driving speed of the vessel 22, namely, alternately performs the first mode in which the extension speed of the hoist cylinder 37 is assigned to the first speed and the second mode in which the extension speed of the hoist cylinder 37 is assigned to the second speed lower than the first speed, to raise the vessel 22. The changing unit 413 changes at least one of a timing of starting the second mode and a timing of ending the second mode”)
as well as a capacity of a crusher receiving the material from the autonomous hauling truck; (Osagawa column 8, lines 30-43 “Therefore, the vessel control data is data used to adjust the supply amount of the cargo to be supplied to the crusher CR by alternately repeating the first mode and the second mode to extend the hoist cylinder 37 and raise the vessel 22. Therefore, the vessel control data management unit 111 generates the vessel control data based on, for example, the capacity and the processing speed of the crusher CR. For example, when the capacity of the crusher CR is large, it is possible to increase the supply amount of the cargo to be supplied to the crusher CR at one time. Therefore, in this case, the period for the first mode in which the cargo is actively discharged from the vessel 22 is set to be long. On the other hand, when the capacity of the crusher CR is small, it is necessary to shrink the supply amount of the cargo to be supplied to the crusher CR at one time. Therefore, in this case, the period for the first mode is set to be short, that is, a start timing of the second mode is set to be earlier”)
Wherein the determination of an engine speed and a hydraulic valve position associated with a discharge rate is based on an inclinable bed (Osagawa column 3, lines 39-47 “The hydraulic pump 39 is driven by an internal combustion engine of the driving device 31 (refer to FIG. 4) and supplies pressure oil to the hoist valve 38. The hoist valve 38 switches an extension chamber 37a and a contraction chamber 37b of the hoist cylinder 37 to supply the pressure oil from the hydraulic pump 39 thereto according to a command from the control device 40.”; Osagawa column 6, lines 3-5 “The vessel control unit 412 controls the rising action of the vessel 22 when the signal reception unit 411 receives the rising command signal.”)
Wherein the autonomous vehicle causally discharges the material at a non-zero angle of incline based also in part on a capacity of a crusher (Osagawa column 8, lines 30-43 “Therefore, the vessel control data is data used to adjust the supply amount of the cargo to be supplied to the crusher CR by alternately repeating the first mode and the second mode to extend the hoist cylinder 37 and raise the vessel 22. Therefore, the vessel control data management unit 111 generates the vessel control data based on, for example, the capacity and the processing speed of the crusher CR. For example, when the capacity of the crusher CR is large, it is possible to increase the supply amount of the cargo to be supplied to the crusher CR at one time. Therefore, in this case, the period for the first mode in which the cargo is actively discharged from the vessel 22 is set to be long. On the other hand, when the capacity of the crusher CR is small, it is necessary to shrink the supply amount of the cargo to be supplied to the crusher CR at one time. Therefore, in this case, the period for the first mode is set to be short, that is, a start timing of the second mode is set to be earlier”)
Accordingly, it would have, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the inclinable bed and crusher of Osagawa, in the autonomous hauling truck ejector system of Kean, in order to “adjust a discharge amount according to the capacity of the dumping site.” (Osagawa column 1, lines 29-30), which in turn increases productivity (Osagawa column 1, lines 38—39 “suppress a decrease in productivity at a work site”).

With respect to claim 2 and similarly 10,
Kean in view of Osagawa discloses:
identifying a crusher configured to receive the material from the autonomous hauling truck; (Osagawa column 2, lines 49-52 “The dumping site DPS is an area where discharge work for discharging the cargo from the dump truck 2 is carried out. For example, a crusher CR is provided in the dumping site DPA. ”; Osagawa column 4, lines 25- 29 “The control device  40  is equipped in the dump truck 2 . The control device  50  is installed in the crusher CR. The management device  10 , the control device  40 , and the control device  50  wirelessly communicate via the communication system  9”; Kean ¶34 “Fig. 1 illustrates an articulated dump truck 100”; Kean ¶44 “When the operator actuates the switch 136, it may activate an automated or semi-automated ejection mode for the ADT 100 in which the ejector 116 unloads the material in the bin 110.”)
receiving sensor data generated by a sensor, (Osagawa column 8, lines 26-33 “the vessel control data is data used to adjust the supply amount of the cargo to be supplied to the crusher CR by alternately repeating the first mode and the second mode to extend the hoist cylinder  37  and raise the vessel  22 . Therefore, the vessel control data management unit  111  generates the vessel control data based on, for example, the capacity and the processing speed of the crusher CR.”)
the sensor being carried by the crusher; (Osagawa column 12, lines 46-54 “Alternatively, the inside of the crusher CR may be photographed by a photographing device such as a camera such that the control device  50  of the crusher CR detects the processing state of the crusher CR by image processing or the like based on a photographic result and the supply availability signal is selected and output based on a detection result. The supply availability signal can be transmitted by the control device 50 via the communication system 9.”)
and determining, based at least in part on the sensor data, a level of material in the crusher, (Osagawa column 13, lines 57-67 “With the steps described thus far, in the control device  40  of the dump truck  2 , the vessel control unit  412  performs the first mode and the second mode based on the supply availability signal generated according to the capacity and the processing situation of the crusher CR at the dumping site DPA and accordingly, it is possible to supply the cargo to the crusher CR or restrict the supply amount according to the capacity and the processing situation of the crusher CR. As a result, the supply amount of the cargo can be efficiently adjusted and thus, it is possible to suppress a decrease in productivity at the work site.”)
wherein the discharge rate is determined based at least in part on the level of material in the crusher. (Osagawa column 11, lines 18-21 “the supply amount of the cargo to be supplied to the crusher CR can be appropriately adjusted according to the capacity… of the crusher CR”; Osagawa columns 11, lines 25-34 “In addition, in the control system  100  for the dump truck  2  according to the present embodiment, the vessel control unit  412  performs the first mode in which the extension speed of the hoist cylinder  37  is assigned to the first speed V 1  and the second mode in which the extension speed of the hoist cylinder  37  is assigned to the second speed V 2  lower than the first speed V 1 , to raise the vessel  22 . As a result, by alternately performing the first mode and the second mode, it becomes possible to appropriately adjust the supply amount of the cargo to be supplied to the crusher CR”; Osagawa column 11, lines 59-67 “In addition, in the control system  100  for the dump truck  2  according to the present embodiment, since the vessel control unit  412  performs the first mode and the second mode based on the vessel control data that defines the start and end timings of the first mode and the second mode, the supply amount of the cargo can be adjusted according to the crusher CR by generating the vessel control data based on, for example, the capacity… of the crusher CR”; Osagawa column 12, lines 5-23 “the dump truck  2  has the pressure sensor  29  that detects the weight of the cargo carried on the vessel  22 , while the changing unit  413  that changes at least one of a timing of starting the second mode and a timing of ending the second mode based on the detection result by the pressure sensor  29  when the second mode is started is further included. As a result, when the weight of the cargo is smaller than the predetermined first reference amount, it is estimated that more cargoes than the assumed amount have been supplied to the crusher CR and the end timing of the second mode is delayed. Consequently, occurrence of clogging in the crusher CR can be suppressed and thus, it is possible to suppress a decrease in productivity at the work site. Meanwhile, when the weight of the cargo is greater than the predetermined second reference amount, it is estimated that fewer cargoes than the assumed amount have been supplied to the crusher CR and the end timing of the second mode is advanced. The waiting time of the crusher CR can be shortened by such processing, whereby it is possible to suppress prolongation of the dumping work.”; Osagawa column 12, lines 32-41 “For example, the control device  40  may control the rising action of the vessel  22  based on a supply availability signal (dumping availability signal) from the crusher CR disposed at the dumping site DPA. The supply availability signal is a signal indicating whether a cargo can be supplied to the crusher CR… The supply stop signal indicates the supply of the cargo needs to be stopped”)

With respect to claim 3 and similarly 11,
Kean in view of Osagawa discloses:
wherein the sensor data comprises first sensor data received at a first time, (Osagawa column 12, lines 46- 54 “Alternatively, the inside of the crusher CR may be photographed by a photographing device such as a camera such that the control device  50  of the crusher CR detects the processing state of the crusher CR by image processing or the like based on a photographic result and the supply availability signal is selected and output based on a detection result. The supply availability signal can be transmitted by the control device  50  via the communication system  9 .”)
and wherein the operations further comprise: receiving second sensor data generated by the sensor at a second time; determining, based at least in part on the second sensor data, a second level of the material in the crusher; determining a second discharge rate associated with discharging the material based at least in part on the second level of the material in the crusher; and causing the autonomous hauling truck to discharge the material at the second discharge rate. (Osagawa column 12, lines 5-23 “the dump truck  2  has the pressure sensor  29  that detects the weight of the cargo carried on the vessel  22 , while the changing unit  413  that changes at least one of a timing of starting the second mode and a timing of ending the second mode based on the detection result by the pressure sensor  29  when the second mode is started is further included. As a result, when the weight of the cargo is smaller than the predetermined first reference amount, it is estimated that more cargoes than the assumed amount have been supplied to the crusher CR and the end timing of the second mode is delayed. Consequently, occurrence of clogging in the crusher CR can be suppressed and thus, it is possible to suppress a decrease in productivity at the work site. Meanwhile, when the weight of the cargo is greater than the predetermined second reference amount, it is estimated that fewer cargoes than the assumed amount have been supplied to the crusher CR and the end timing of the second mode is advanced. The waiting time of the crusher CR can be shortened by such processing, whereby it is possible to suppress prolongation of the dumping work.”)

With respect to claim 4 and similarly 12, 
Kean in view of Osagawa discloses:
determining a characteristic associated with the autonomous hauling truck, the characteristic comprising at least one: 
an engine size; an engine horsepower, a hydraulic reservoir capacity; a hydraulic valve size; or a hydraulic system component, wherein the engine speed and the hydraulic valve position are determined based at least in part on the characteristic. (Kean ¶90 “In step 1010, the controller 138 commands the electro-hydraulic valve 120 to produce the cylinder flow required for the actuator 118. The controller 138 may arrive at the proper command by utilizing a known or calculated relationship between the command sent to electro-hydraulic valve 120 and the flow. As a simple example, the controller 138 may arrive at the command by a lookup table which utilizes the desired cylinder flow as an input and provides the appropriate command as an output. As another example, the controller 138 may calculate the command utilizing multiple factors such as the pressure upstream and downstream of the electro-hydraulic valve 120, a known relationship between the command to the electro-hydraulic valve 120 and the resulting effective open area of the valve, the capacity of the hydraulic pump 122 at the current engine speed, and competing demands for hydraulic flow from the hydraulic pump 122.”; Kean ¶91 “In step 1012, the controller 138 sets a maximum available gear for use by the transmission 126 to avoid the ADT 100 traveling at a combination of vehicle and engine speeds where the ejector 116 cannot be moved fast enough to maintain the target parameter. To do so, the controller 138 uses the cylinder flow determined in step 1008, determines which gears of the transmission 126 allow the hydraulic pump 122 to generate enough flow at the vehicle speed received in step 1004, and sets the maximum gear to the highest gear in which the hydraulic pump 122 can provide the flow determined in step 1008.”; Kean ¶92 “In step 1014, the controller 138 may utilize the rate of change of the cylinder position for the actuator 118 to calculate the actual extension speed of the actuator 118… and increase or decrease the command to the electro-hydraulic valve 120”; Kean ¶88 “the position of the actuator 118 may be estimated by calculating its expected position based on a product of the times and flow rates to the actuator 118 from the electro-hydraulic valve 120”)

With respect to claim 6 and similarly 14, 
Kean in view of Osagawa discloses:
wherein the data comprises location data captured by a location sensor and wherein the operations (Kean ¶75 “position indicated by a positioning signal received by the controller 138 from a GNSS or local positioning system.”) further comprise: 
determining a location associated with the autonomous hauling truck based at least in part on the location data; (Kean ¶75 “In step 802, the controller 138 sets a start position of the ADT 100. The controller 138 sets this start position by storing the position of the ADT 100 when the operator actuates the switch 136, for example by storing the position indicated by a positioning signal received by the
controller 138 from a GNSS or local positioning system.”; Kean ¶76 “In step 804, the controller 138 sets an end position of the ADT 100. The end position may be set in the same manner as the start position”)
and determining that the location is associated with at least one of: 
the crusher; an overburden pile; a leach field; or a stock pile, (Kean ¶77 “In step 806, the controller 138 sets the target spreading distance based on the start position set in step 802 and the end position set in step 804.”; Kean Fig. 1 depicts a stockpile behind the truck, where the material is being discharged to.)
 wherein the discharge rate is determined based at least in part on the location. (Kean ¶81 “In step 916, the controller 138 controls the speed of the ejector 116 based on (i) the target spreading distance”)

With respect to claim 8 and similarly 16, Kean discloses:
wherein the discharge rate is based at least in part on at least one of a capability of the crusher; a type of material associated with the material; a composition of the material; and/or one or more characteristics associated with the material. (Kean ¶55 “The controller 138 can next correlate the speed of the ejector 116 with an ejection rate of material out of the bin 110. There are multiple approaches to determining this correlation… the effective height of the material in the bin 110 is stored in the controller 138 and multiplied by the speed of the ejector 116 to arrive at an ejection rate. These effective cross-sectional areas and effective heights can also be adjusted to account for incomplete loads. For example, the weight of the payload may be sensed and compared to a default weight when the bin 110 is full, and then the effective cross-sectional area and effective height can be adjusted accordingly such that a 75% full bin 110 results in 75% of the effective cross-sectional area or 75% of the effective height. As another example, the weight of the payload and the estimated material density may be utilized to estimate the volume of the load in the bin 110. As another example, an optical, radio, or other sensor may be configured to observe the interior of the bin 110 and estimate the volume, height, and/or distribution of material within the bin 110. As another example, empirical, modeled, or calculated data on the material ejection rates for various speeds of the ejector 116 may be gathered and used, such as in a look-up table, to correlate the ejection rate with a speed of the ejector 116. As yet another example, the material flowing out the back of the bin 110 may be directly sensed, such as by an optical, radio, or other sensor, and this material flow rate may be used to control the speed of the ejector 116 or the vehicle 100.”)

With respect to claim 17, 
Kean discloses:
A hauling machine at a worksite, (Fig. 1, 100) the hauling machine comprising: 
A bed to carry material (Fig. 1, 108); 
one or more processors; (¶99 “microprocessors”)
and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Kean ¶98 “computing components with processing, memory, and communication capabilities”)
 receiving, via a user interface, (Fig. 2, 206)
an input indicative of a discharge rate associated with discharging the material from the bed to a discharge location; (Fig. 3, 304)
determining at least one of an engine speed or a hydraulic valve position associated with the discharge rate; (Fig. 3, 310; Fig. 10, 1008)
and causing the material to be discharged from the bed at the discharge rate based at least in part on the at least one of the engine speed and the hydraulic valve position. (Fig. 3, 308; Fig. 10, 1008)
Kean fails to explicitly disclose:
That the bed is inclinable, that the discharge rate is based on the capacity of the discharge location, that the determined at least one of an engine speed or hydraulic valve position cause the inclinable bed to be inclined at a determined rate to a non-zero angle for the inclinable bed, and causing the material to be discharged from the inclinable bed at the discharge rate based at least in part on the at least one of the engine speed and the hydraulic valve position by moving the inclinable bed at the determined rate to the non-zero angle of incline. 
However, Osagawa, from the same field of endeavor, discloses
That the bed is inclinable  (Osawaga Fig. 1, “P1”, “P2”; Osagawa column 7, lines 23-28 “reference position P1 where the vessel 22 is seated on the vehicle body frame… raised position P2 set in a range in which the vessel 22 can be raised”), 
that the discharge rate is based on the capacity of the discharge location, (Osagawa column 2, lines 48-52 “The dumping site DPA is an area where discharge work for discharging the cargo from the dump truck 2 is carried out. For example, a crusher CR is provided in the dumping site DPA.”; Osagawa column 8, lines 30-43 “Therefore, the vessel control data is data used to adjust the supply amount of the cargo to be supplied to the crusher CR by alternately repeating the first mode and the second mode to extend the hoist cylinder 37 and raise the vessel 22. Therefore, the vessel control data management unit 111 generates the vessel control data based on, for example, the capacity and the processing speed of the crusher CR. For example, when the capacity of the crusher CR is large, it is possible to increase the supply amount of the cargo to be supplied to the crusher CR at one time. Therefore, in this case, the period for the first mode in which the cargo is actively discharged from the vessel 22 is set to be long. On the other hand, when the capacity of the crusher CR is small, it is necessary to shrink the supply amount of the cargo to be supplied to the crusher CR at one time. Therefore, in this case, the period for the first mode is set to be short, that is, a start timing of the second mode is set to be earlier”)
that the determined at least one of an engine speed or hydraulic valve position cause the inclinable bed to be inclined at a determined rate to a non-zero angle for the inclinable bed (Osagawa column 3, lines 39-47 “The hydraulic pump 39 is driven by an internal combustion engine of the driving device 31 (refer to FIG. 4) and supplies pressure oil to the hoist valve 38. The hoist valve 38 switches an extension chamber 37a and a contraction chamber 37b of the hoist cylinder 37 to supply the pressure oil from the hydraulic pump 39 thereto according to a command from the control device 40.”; Osagawa column 6, lines 3-5 “The vessel control unit 412 controls the rising action of the vessel 22 when the signal reception unit 411 receives the rising command signal.”)
and causing the material to be discharged from the inclinable bed at the discharge rate based at least in part on the at least one of the engine speed and the hydraulic valve position by moving the inclinable bed at the determined rate to the non-zero angle of incline (Osagawa column 3, lines 47-50 “By adjusting the opening area of the hoist valve 38, the flow rate of the pressure oil to the hoist cylinder 37 is adjusted and the extension/contraction speed of a cylinder of the hoist cylinder 37 is adjusted”; Osagawa column 7, lines 17-27 “After receiving the vessel control data, the dump truck 2 controls an extending action of the hoist cylinder 37 based on the vessel control data. The hoist cylinder 37 extends from a reference length ST1 to an extension length ST2 because of this rising action (refer to FIG. 2). The reference length ST1 is, for example, a cylinder length of the hoist cylinder 37 while the vessel 22 is disposed at a reference position Pl where the vessel 22 is seated on the vehicle body frame 21. The extension length ST2 is, for example, a cylinder length of the hoist cylinder 37 while the vessel 22 is disposed at a raised position P2 set in a range in which the vessel 22 can be raised”; Osagawa column 8, lines 14-17 “The hoist cylinder 37 extends at the first speed V1 during the first mode. Therefore, the inclination of the vessel 22 gradually increases and a cargo on the vessel 22 is discharged.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the inclinable bed associated with discharging the material after receiving an input, discharging at a rate based on a capacity of a discharge location, and is associated with at least one of an engine speed or hydraulic valve position; as taught by Osagawa, in the autonomous hauling truck system of Kean, in order to “adjust a discharge amount according to the capacity of the dumping site.” (Osagawa column 1, lines 29-30), which in turn increases productivity (Osagawa column 1, lines 38—39 “suppress a decrease in productivity at a work site”).

With respect to claim 18, 
Kean in view of Osegawa discloses:
wherein the operations further comprise: determining a characteristic associated with the hauling machine, the characteristic comprising at least one: an engine size; an engine horsepower, a hydraulic reservoir capacity; a hydraulic valve size; or a hydraulic system component, wherein the determining the at least one of the engine speed or the hydraulic valve position is based at least in part on the characteristic. (Kean ¶90 “In step 1010, the controller 138 commands the electro-hydraulic valve 120 to produce the cylinder flow required for the actuator 118. The controller 138 may arrive at the proper command by utilizing a known or calculated relationship between the command sent to electro-hydraulic valve 120 and the flow. As a simple example, the controller 138 may arrive at the command by a lookup table which utilizes the desired cylinder flow as an input and provides the appropriate command as an output. As another example, the controller 138 may calculate the command utilizing multiple factors such as the pressure upstream and downstream of the electro-hydraulic valve 120, a known relationship between the command to the electro-hydraulic valve 120 and the resulting effective open area of the valve, the capacity of the hydraulic pump 122 at the current engine speed, and competing demands for hydraulic flow from the hydraulic pump 122.”; Kean ¶91 “In step 1012, the controller 138 sets a maximum available gear for use by the transmission 126 to avoid the ADT 100 traveling at a combination of vehicle and engine speeds where the ejector 116 cannot be moved fast enough to maintain the target parameter. To do so, the controller 138 uses the cylinder flow determined in step 1008, determines which gears of the transmission 126 allow the hydraulic pump 122 to generate enough flow at the vehicle speed received in step 1004, and sets the maximum gear to the highest gear in which the hydraulic pump 122 can provide the flow determined in step 1008.”; Kean ¶92 “In step 1014, the controller 138 may utilize the rate of change of the cylinder position for the actuator 118 to calculate the actual extension speed of the actuator 118… and increase or decrease the command to the electro-hydraulic valve 120”; Kean ¶88 “the position of the actuator 118 may be estimated by calculating its expected position based on a product of the times and flow rates to the actuator 118 from the electro-hydraulic valve 120”)

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Osagawa, further in view of Kini (US9244464B2)(hereinafter “Kini”).
With respect to claim 7 and similarly 15,
Kean discloses in view of Osagawa discloses: 
determining that the autonomous hauling truck is disposed at a location within a threshold distance of a discharge location associated with the crusher; (Kean ¶79 “In step 914, the controller 138 determines whether the ADT 100 is at the start position. For step 914, the determination of whether the ADT 100 is at the start position may include determining whether the ADT 100 is within a zone or area based on the start position set in step 904. As one example, it could be the circular area within 10 meters of the start position set in step 904…. If the controller 138 determines that the ADT 100 is at the start position, it may initiate an ejection or unloading process by proceeding to step 916 and entering an ejection mode.”; Osagawa column 2, lines 48-52 “The dumping site DPA is an area where discharge work for discharging the cargo from the dump truck 2 is carried out. For example, a crusher CR is provided in the dumping site DPA”).
wherein the threshold angle is associated with less than a threshold amount of material being discharged from the autonomous hauling truck, and wherein the threshold angle is less than the non-zero angle of incline at which the material is discharged from the inclinable bed. (Osagawa column 10, lines 36-67 and column 11, lines 1-2 “Note that, in the second mode (step S33) described above, the changing unit  413  may change the timing of ending the second mode based on the detection result of the weight of the cargo detected by the pressure sensor  29 . FIG. 8 is a flowchart illustrating an example of the action of the changing unit  413  according to the present embodiment. As illustrated in FIG. 8, after the second mode is started (step S 331 ), the changing unit  413  judges whether the end timing of the second mode has come (step S 332 ). When the changing unit  413  judges that the end timing of the second mode has not come (No in step S 332 ), the changing unit  413  judges whether to change the end timing of the second mode (step S 333 ). In step S 333 , when the detection result by the pressure sensor  29  is, for example, smaller than the first reference amount or greater than the second reference amount, the changing unit  413  judges to change the end timing of the second mode (Yes in step S 333 ). In this case, the changing unit  413  changes the end timing of the second mode (step S 334 ). In step S 334 , when the detection result by the pressure sensor  29  is smaller than the first reference amount, for example, the changing unit  413  delays the end timing of the second mode. Meanwhile, when the detection result by the pressure sensor  29  is greater than the second reference amount, for example, the changing unit  413  makes the end timing of the second mode earlier. Thereafter, the changing unit  413  performs the processing in step S 332  and the subsequent steps. On the other hand, when the detection result by the pressure sensor  29  is equal to or greater than the first reference amount and also is equal to or smaller than the second reference amount, for example, it is judged not to change the end timing of the second mode (No in step S 333 ). In this case, the changing unit  413  performs the processing in step S 332  and the subsequent steps without changing the end timing of the second mode.” )
causing the inclinable bed of the autonomous hauling truck to raise to a threshold angle, (Osagawa ¶63 “After receiving the vessel control data, the dump truck  2  controls an extending action of the hoist cylinder  37  based on the vessel control data. The hoist cylinder  37  extends from a reference length ST 1  to an extension length ST 2  because of this rising action (refer to FIG. 2). The reference length ST 1  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a reference position P 1  where the vessel  22  is seated on the vehicle body frame  21 . The extension length ST 2  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a raised position P 2  set in a range in which the vessel  22  can be raised. The extension length ST 2  may be an upper limit length when the vessel  22  is disposed at an upper limit position of the range in which the vessel  22  can be raised or may be a length shorter than the upper limit length.”)
Kean in view of Osagawa fails to explicitly disclose:
determining that a reverse trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; 
wherein raising the inclinable bed is based at least in part on the location and trajectory
However, Kini, from the same field of endeavor, discloses:
determining that a reverse trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; (Kini column 7, lines 27-28 “ (i.e., the coordinates of this point should continuously be compared with coordinates of the sides of trajectory window 60 and steering of haul machine 12b responsively corrected) during reverse travel toward dump target 22”)
wherein raising the inclinable bed is based at least in part on the location and trajectory
 (Kini column 7, lines 27-28 “during reverse travel toward dump target 22, and come to rest within tolerance zone”; Kini column 9, lines 33-43 “OWC 40 may track the progress of haul machine 12b along an assigned route at dump location 16. Specifically, after being assigned a particular dump target 22, haul machine 12b may be autonomously or manually controlled via control module 30 to follow a unique route, while at the same time providing location information regarding its whereabouts to OWC 40. During this control, haul machine 12b may be backed down its assigned lane 28 toward its assigned dump target 22, keeping the center point of the rear axle of haul machine 12b within trajectory window 60 and slowing as dump target 22 is neared”; Kini column 7, lines 27-29 “during reverse travel toward dump target 22, and come to rest within tolerance zone 58 prior to haul machine 12b dumping its load”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the trajectory system of Kini in the hauling and crushing machine system of Kean in view of Osagawa, in order accurately dump at a precise location, thus improving productivity and reducing operating costs (Kini column 1, lines 64-66 and column 2, lines 1-3 “Material dumped inside of the berm must then be removed by another machine, resulting in decreased productivity and increased operating costs. The disclosed control system is directed to overcoming one or more of the problems set forth above”).

With respect to claim 20,
Kean discloses in view of Osagawa discloses: 
determining that the autonomous hauling truck is disposed at a location within a threshold distance of a discharge location at the worksite; (Kean ¶79 “In step 914, the controller 138 determines whether the ADT 100 is at the start position. For step 914, the determination of whether the ADT 100 is at the start position may include determining whether the ADT 100 is within a zone or area based on the start position set in step 904. As one example, it could be the circular area within 10 meters of the start position set in step 904…. If the controller 138 determines that the ADT 100 is at the start position, it may initiate an ejection or unloading process by proceeding to step 916 and entering an ejection mode.”; Osagawa column 2, lines 48-52 “The dumping site DPA is an area where discharge work for discharging the cargo from the dump truck 2 is carried out. For example, a crusher CR is provided in the dumping site DPA”).
wherein a threshold angle is associated with less than a threshold amount of material being discharged from the autonomous hauling truck, (Osagawa column 10, lines 36-67 and column 11, lines 1-2 “Note that, in the second mode (step S33) described above, the changing unit  413  may change the timing of ending the second mode based on the detection result of the weight of the cargo detected by the pressure sensor  29 . FIG. 8 is a flowchart illustrating an example of the action of the changing unit 413 according to the present embodiment. As illustrated in FIG. 8, after the second mode is started (step S 331 ), the changing unit  413  judges whether the end timing of the second mode has come (step S 332 ). When the changing unit  413  judges that the end timing of the second mode has not come (No in step S 332 ), the changing unit  413  judges whether to change the end timing of the second mode (step S 333 ). In step S 333 , when the detection result by the pressure sensor  29  is, for example, smaller than the first reference amount or greater than the second reference amount, the changing unit  413  judges to change the end timing of the second mode (Yes in step S 333 ). In this case, the changing unit  413  changes the end timing of the second mode (step S 334 ). In step S 334 , when the detection result by the pressure sensor  29  is smaller than the first reference amount, for example, the changing unit  413  delays the end timing of the second mode. Meanwhile, when the detection result by the pressure sensor  29  is greater than the second reference amount, for example, the changing unit  413  makes the end timing of the second mode earlier. Thereafter, the changing unit  413  performs the processing in step S 332  and the subsequent steps. On the other hand, when the detection result by the pressure sensor  29  is equal to or greater than the first reference amount and also is equal to or smaller than the second reference amount, for example, it is judged not to change the end timing of the second mode (No in step S 333 ). In this case, the changing unit  413  performs the processing in step S 332  and the subsequent steps without changing the end timing of the second mode.” )
and wherein the inclinable bed of the hauling machine is raised to a threshold angle less than the non-zero angle of incline prior to the inclinable bed being raised to the non-zero angle of incline. (Osagawa ¶63 “After receiving the vessel control data, the dump truck  2  controls an extending action of the hoist cylinder  37  based on the vessel control data. The hoist cylinder  37  extends from a reference length ST 1  to an extension length ST 2  because of this rising action (refer to FIG. 2). The reference length ST 1  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a reference position P 1  where the vessel  22  is seated on the vehicle body frame  21 . The extension length ST 2  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a raised position P 2  set in a range in which the vessel  22  can be raised. The extension length ST 2  may be an upper limit length when the vessel  22  is disposed at an upper limit position of the range in which the vessel  22  can be raised or may be a length shorter than the upper limit length.”; The bed raises to the threshold angle, so it will be at an angle less than the threshold angle until it reaches the threshold angle)
Kean in view of Osagawa fails to explicitly disclose:
determining that a reverse trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; 
wherein raising the inclinable bed is based at least in part on the location and trajectory
However, Kini, from the same field of endeavor, discloses:
determining that a reverse trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; (Kini column 7, lines 27-28 “ (i.e., the coordinates of this point should continuously be compared with coordinates of the sides of trajectory window 60 and steering of haul machine 12b responsively corrected) during reverse travel toward dump target 22”)
wherein raising the inclinable bed is based at least in part on the location and trajectory
 (Kini column 7, lines 27-28 “during reverse travel toward dump target 22, and come to rest within tolerance zone”; Kini column 9, lines 33-43 “OWC 40 may track the progress of haul machine 12b along an assigned route at dump location 16. Specifically, after being assigned a particular dump target 22, haul machine 12b may be autonomously or manually controlled via control module 30 to follow a unique route, while at the same time providing location information regarding its whereabouts to OWC 40. During this control, haul machine 12b may be backed down its assigned lane 28 toward its assigned dump target 22, keeping the center point of the rear axle of haul machine 12b within trajectory window 60 and slowing as dump target 22 is neared”; Kini column 7, lines 27-29 “during reverse travel toward dump target 22, and come to rest within tolerance zone 58 prior to haul machine 12b dumping its load”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the trajectory system of Kini in the hauling and crushing machine system of Kean in view of Osagawa, in order accurately dump at a precise location, thus improving productivity and reducing operating costs (Kini column 1, lines 64-66 and column 2, lines 1-3 “Material dumped inside of the berm must then be removed by another machine, resulting in decreased productivity and increased operating costs. The disclosed control system is directed to overcoming one or more of the problems set forth above”).
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to claim interpretation under 35 U.S.C. 112(f), as well as claim rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), Applicant asserts (Amend. 14)
“Turning to the merits and addressing first the rejections under 35 US.C. 112(a), (b ), the claims are amended for clarity, as noted above, including to make more clear that 35 U.S.C. 112(f) is not invoked. The clarifying changes are believed to appropriately address the assertions of lack of written description and indefiniteness. Therefore, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 US.C. 112(a), (b).”
Examiner agrees, and now 35 U.S.C. 112(f) claim interpretation related to claims 2 and 17 have been withdrawn as a result of the amendments of claims 2 and 17; 35 U.S.C. 112(a) rejections related to claims 2-3, 6, 10-12, and 16 have been withdrawn as a result of the amendments of claims 2-3, 6, 10-12, and 16; and 35 U.S.C. 112(b) rejections related to claims 2-3, 6, 10-12, and 16 have been withdrawn as a result of the amendments of claims 2-3, 6, 10-12, and 16.

However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in independent claims 1, 9 and 17 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
In addition, in view of the amendments of claims 1, 4, 6, 8 -9, 12-14, and 16-18, as well as the cancellation of claim 5, all previous 35 U.S.C. 102 rejections related to these claims have been withdrawn. In view of the cancellation of claim 19, the 35 U.S.C. 103 rejection related to claim 19 has been withdrawn. However, independent claims 1, 9, and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Osegawa. Kean in view of Osagawa does disclose the limitations recited in the amendment of independent claims 1, 9, and 17 disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                 /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667